Citation Nr: 0619092	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service-connected 
strain and myositis of the lumbar paravertebral muscles, 
traumatic, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from May 1977 to 
October 1978.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2002 rating decision 
by the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for an increased evaluation for his service-
connected strain and myositis of the lumbar paravertebral 
muscles, currently evaluated as 20 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claim is warranted.  Although the Board 
has not reviewed the claim with a view towards evaluation of 
its merits, in an effort to assist the RO upon its 
readjudication, the Board has identified certain evidence and 
considerations to be addressed.

First, in a March 2001 statement, the veteran asserted that 
his service-connected disability of the back had worsened in 
severity, such that an increased rating was warranted.  In 
May 2001, the RO sent the veteran a letter stating that he 
must submit new medical evidence not previously considered to 
reopen his claim.  The veteran submitted a statement in June 
2001 in which he indicated he was under a private physician's 
care, Dr. S.R., and provided the general location of the 
physician.

In order to satisfy the duty to assist, VA is obligated to 
undertake reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
records from private medical care providers.  38 C.F.R. § 
3.159(c)(1) (2005).  Such reasonable efforts will generally 
consist of an initial request for the records, and if the 
records are not received, at least one follow-up request.  
Id.

However, it is also well-established law that if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C.A. § 5107(a) 
(2002).

Upon remand, attempts should be made to obtain records from 
Dr. S. R..  However, the veteran is advised that in this 
remand directive, he is to provide the RO with his complete 
cooperation towards the development of the claim, as 
completely and quickly as possible in order to bring this 
matter to an accurate and efficient resolution.  His failure 
to provide clarifying information will result in the claim 
being denied, or being decided on the basis of the evidence 
now of record.

Second, VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

In this case, the Board observes that the veteran was last 
afforded a VA examination in January 2004 in connection with 
his claim for an increased evaluation.  However, the 
examining physician did not adequately address additional 
functional limitations due to pain on motion or repetitive 
use as required. 

Consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  See 38 C.F.R. § 4.71a (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. § 
4.40 (2005).  In DeLuca v. Brown, the Court noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is required in the veteran's case.

Additionally, regulations governing ratings for disabilities 
of the spine were revised during the veteran's appeal.  See 
68 Fed. Reg. 51454-58 (August 27, 2003) (now codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  The examiner was not 
provided with the rating criteria under both the old and the 
revised regulations as is required in this veteran's case.

Therefore, the Board finds that a clarifying medical opinion 
is necessary for the purpose of determining the severity of 
the veteran's disability with consideration of additional 
limitation of motion due to pain as well as the criteria 
under both the old and revised regulations regarding the 
spine.

The AMC should consider the veteran's claim for an increased 
rating for the service-connected strain and myositis lumbar 
paravertebral muscles, traumatic, under both the old and the 
revised regulations governing disabilities of the spine.  
Moreover, it must consider the examiner's findings regarding 
functional limitation on painful motion when evaluating the 
disability.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should take appropriate action 
to contact the veteran in order to 
request that he provide the address and 
approximate dates of treatment for Dr. 
S. R. in Carolina, Puerto Rico who he 
identified as having treated him for 
his service-connected disability in a 
June 2001 response to the RO's request 
for information.  After obtaining the 
necessary authorization from the 
veteran, the AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have 
not been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be 
associated with the claims folder.

2.	The AMC should arrange for a clarifying 
VA examination by an appropriately 
qualified physician (if possible, the 
same physician who conducted the 
January 2004 examination) to determine 
the nature and extent of severity of 
the veteran's service-connected sprain 
and myositis of the lumbar 
paravertebral muscles.  Any further 
indicated special studies should be 
conducted.  The entire claims file, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, who should acknowledge 
such receipt and review in any report 
generated as a result of this remand.

Regarding the service-connected 
disability of the lumbar paravertebral 
muscles, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range 
of motion with an explanation as to 
what is the normal range of motion, the 
extent of any arthritis, neurological 
symptomatology, and pain on use, and 
comment on the extent of the functional 
limitations caused by the paravertebral 
muscle disabilities.  The examiner 
should be provided with both the old 
and the revised rating criteria for 
rating disabilities of the spine.  The 
examiner should first report his/her 
findings in relationship to the old 
criteria and separately in relationship 
to the new criteria.

The examiner should also be asked to 
determine whether the paravertebral 
muscles exhibit weakened movement, 
excess fatigability, or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.

3.  The RO should readjudicate the 
issue of entitlement to an increased 
rating for the service-connected strain 
and myositis of the lumbar 
paravertebral muscles, traumatic.  In 
light of the guidance provided in 
DeLuca, and with consideration of the 
old and new criteria of the applicable 
diagnostic code provisions, the AMC 
should determine the rating which is 
most favorable to the veteran with 
consideration given to the effective 
date of the change in regulations.  If 
any action is adverse to the veteran, 
he should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






